United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               ___________

                                   No. 02-3166
                                  ___________

Laura Stanton, as                     *
Administrator of the Estate of        *
Thomas Stanton, deceased,             *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
       v.                             * District of Minnesota.
                                      *
St. Jude Medical, Inc.;               *
Spire Biomedical, Inc.,               *
also known as Spire Corporation,      *
                                      *
            Appellees.                *
                                 ___________

                            Submitted: May 16, 2003
                             Filed: August 25, 2003
                                  ___________

Before SMITH and HANSEN, Circuit Judges, and READE,1 District Judge.
                            ___________

READE, District Judge.



      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, sitting by designation.
      In this action, brought under 21 U.S.C. § 360K(a), 21 U.S.C. § 360c(a)(i)(c)
and 15 U.S.C.§ 2310(b), (d), Laura Stanton (“Stanton”) appeals the district court’s2
order dismissing her complaint against Spire Biomedical, Inc., a/k/a Spire
Corporation (“Spire”), for lack of personal jurisdiction.3 We affirm.

                                         I.
      Thomas Stanton died in Nebraska after the surgical implantation of a
mechanical mitral heart valve. Laura Stanton, the administrator of his estate, sued St.
Jude Medical, Inc. (“St. Jude”), a Minnesota manufacturer of heart valves. She also
sued Spire, a Massachusetts corporation. Spire used its patented ion beam process
to apply St. Jude’s patented coating (Silzone®) to bulk fabric supplied by St. Jude
and shipped it back to St. Jude in Minnesota. St. Jude used the coated fabric in the
manufacture of mechanical mitral heart valves including the one implanted in Mr.
Stanton.

       All of Spire’s facilities and business operations are located in Massachusetts
and Illinois. There is no dispute that Spire is not a resident of Nebraska, does not
have offices, employees or agents in Nebraska and does not conduct business in
Nebraska. Spire does not have marketing representatives in Nebraska and does not
have a distribution network. There has been no showing that Spire participated
directly or indirectly in the marketing, sales or distribution of mechanical mitral heart
valves manufactured by St. Jude.

      2
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
      3
       Stanton originally brought this action in the United States District Court for
the District of Nebraska. The action was subsequently transferred to the District of
Minnesota for pre-trial proceedings by order of the Judicial Panel on Multidistrict
Litigation. See In re St. Jude Medical, Inc. Silzone Heart Valves Product Liability
Litigation (MDL No. 1396). If the matter had proceeded to trial, it would have been
conducted in the District of Nebraska.

                                          -2-
                                          II.
       When reviewing an order dismissing a party from a case for lack of personal
jurisdiction under Federal Rule of Civil Procedure 12(b)(2), we examine the question
of whether the nonmoving party has established a prima facie case of personal
jurisdiction de novo. Dakota Indus., Inc. v. Dakota Sportswear, Inc., 946 F.2d 1384,
1387 (8th Cir. 1991). We review a district court’s determination regarding personal
jurisdiction based on written submissions in the light most favorable to the
nonmoving party. Wines v. Lake Havasu Boat Mfg., Inc., 846 F.2d 40, 42 (8th Cir.
1988) (per curiam).

       The analysis of personal jurisdiction proceeds on two levels. First, we examine
whether the exercise of jurisdiction is appropriate under the forum state’s long-arm
statute. Dakota, 946 F.2d at 1387. Second, we address whether the exercise of
personal jurisdiction comports with the requirements of due process. Id.

       Nebraska has construed its long-arm statute4 to confer jurisdiction to the fullest
extent permitted by the United States Constitution. Barone v. Rich Bros. Interstate
Display Fireworks Co., 25 F.3d 610, 612 (8th Cir. 1994) (citing Keith v. Freiberg,
492 F. Supp. 65, 66-67 (D. Neb. 1980) in turn citing Stucky v. Stucky, 185 N.W.2d
656 (Neb. 1971), aff’d 621 F.2d 318 (8th Cir. 1980)). Because the Nebraska long-
arm statute confers jurisdiction to the limits of due process, the single issue in this
case is whether the exercise of personal jurisdiction over Spire violates due process.

      Due process requires that there be sufficient “minimum contacts” between the
nonresident defendant and the forum state such that “maintenance of the suit does not
offend traditional notions of fair play and substantial justice.” World-Wide

      4
        Nebraska allows a court to exercise jurisdiction over a person “(a)
[t]ransacting any business in [the] state; (b) [c]ontracting to supply services or things
in [the] state; [or] (c) [c]ausing tortious injury by an act or omission in [the] state. .
. .” Neb. Rev. Stat. § 25-536.

                                           -3-
Volkswagen Corp. v. Woodson, 444 U.S. 286, 291-92 (1980). Sufficient minimum
contacts exist when the “defendant’s conduct and connection with the forum state are
such that he [or she] should reasonably anticipate being haled into court there.” Id.
at 297. In assessing the defendant’s reasonable anticipation, “it is essential in each
case that there be some act by which the defendant purposefully avails itself of the
privilege of conducting activities within the forum State, thus invoking the benefits
and protections of its laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958). The
“‘purposeful availment’ requirement ensures that a defendant will not be haled into
a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts or
of the ‘unilateral activity of another party or a third person.’” Burger King Corp. v.
Rudzewicz, 471 U.S. 462, 475 (1985) (citations omitted). “Jurisdiction is proper,
however, where the contacts proximately result from actions by the defendant himself
that create a ‘substantial connection’ with the forum State.” Id. (emphasis in
original).

        We apply a five- factor test in analyzing the constitutional requirements needed
for personal jurisdiction. Austad Co. v. Pennie & Edmonds, 823 F.2d 223, 226 (8th
Cir. 1987) (citations omitted). These factors are: “(1) the nature and quality of the
contacts with the forum state; (2) the quantity of contacts with the forum; (3) the
relation of the cause of action to these contacts; (4) the interest of the forum state in
providing a forum for its residents; and (5) the convenience of the parties.” Id. “The
first three factors are of primary importance, and the last two are ‘secondary factors.’”
Id. Personal jurisdiction may be found where a seller uses a distribution network to
deliver its products into the stream of commerce with the expectation that the
products will be purchased by consumers in the forum state. See World-Wide, 444
U.S. at 297-98; Clune v. Alimak AB, 233 F.3d 538, 544-45 (8th Cir. 2000).

      Stanton characterizes Spire’s use of its patented ion beam process to apply St.
Jude’s patented coating to bulk fabric supplied by St. Jude as the addition of a
component part to a product. Stanton contends that Spire should reasonably anticipate

                                          -4-
being haled into court anywhere in the United States because St. Jude placed a
mechanical mitral heart valve which included a component part processed by Spire
into the national stream of commerce.

       The district court correctly dismissed the claims against Spire for lack of
personal jurisdiction. Assuming, arguendo, that Spire knew or should have known
that the fabric it processed, which St. Jude used in the manufacture of a heart valve,
would end up in the forum state, Stanton made no showing that Spire availed itself
in any way of the benefits of the laws of the forum state. The fact Spire knew St. Jude
distributed heart valves which were coated with St. Jude’s product but applied by
Spire does not demonstrate that Spire “purposefully avail[ed] itself of the privilege
of conducting activities” in Nebraska. Hanson, 356 U.S. at 253. Whatever contacts
the fabric processed by Spire may have had with Nebraska were the result of the
actions of St. Jude and not of Spire. Cf. Asahi Metal Indus. Co. v. Superior Court of
California, 480 U.S. 102, 104 (1987) (concluding that the mere fact that a
manufacturer knew its valves would be used in motorcycle tires sold in the forum did
not constitute sufficient minimum contacts because the valve manufacturer did
nothing to purposely avail itself of the privilege of conducting business in the forum);
Falkrik Min. Co. v. Japan Steel Works, Ltd., 906 F.2d 369, 375 (8th Cir. 1990)
(finding no personal jurisdiction where a foreign manufacturer placed its product in
the stream of commerce not knowing it would be installed in a product in North
Dakota).

      For the reasons stated above, we affirm the judgment of the district court.

                                          III.
       Spire filed a Motion to Strike the Supplemental Appendix submitted to us by
Stanton. The parties did not agree to submit the materials contained in the
Supplemental Appendix. Spire contends that such Supplemental Appendix should
be stricken on the grounds that it contains copies of briefing submitted by the parties

                                          -5-
to the district court and because it contains exhibits that were never received into
evidence by the district court. Spire’s Motion to Strike the copies of briefs submitted
to the district court is denied. The briefs have some independent relevance because
they shed light on the arguments made to the district court, and we always retain
discretion to review the entire district court record. Fed. R. App. P. 30(a)(2)
(“Memoranda of law in the district court should not be included in the appendix
unless they have independent relevance. . . .”). See also Brown v. Home Ins. Co., 176
F.3d 1102, 1104, n. 2 (8th Cir. 1999) (denying motion to strike appendix materials
submitted to the district court because they had independent relevance). To the extent
Stanton is attempting to submit exhibits that were not admitted into evidence by the
district court and were not part of the record before the district court, Spire’s Motion
to Strike the attached exhibits is granted.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-